

115 HR 188 IH: To amend the Harmonized Tariff Schedule of the United States to extend to 2027 the production certificate program that allows refunds of duties on certain articles produced in United States insular possessions.
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 188IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Ms. Plaskett introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Harmonized Tariff Schedule of the United States to extend to 2027 the production
			 certificate program that allows refunds of duties on certain articles
			 produced in United States insular possessions.
	
		1.Extension of production certificate program for certain products of United States insular
 possessionsAdditional U.S. Note 5(h)(i) to chapter 91 of the Harmonized Tariff Schedule of the United States is amended by inserting and 2017 through 2027 after 2015.
		